DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Para. [62], [64], [77], and [81] of the instant specification recite “Error! Reference source not found.”  
All recitations of “interferant” should read “interferent” for correct spelling.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 13, 15, and 19 are objected to because of the following informalities:  all recitations of “interferant” should read “interferent” for correct spelling. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  in line 3, “the interferant” should read “the at least one interferent” for consistency.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 1, the second recitation of “according to” should be deleted.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  
In lines 2 and 4, “in absence” should read “in the absence” for consistency.
In line 11, “analysing” should read “analyzing” like in claim 13.
In lines 12-13, “a voltammetric signal of the interferant” should read “the voltammetric signal of the interferent” for consistency.
Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  in line 1, “determining” should read “the determining” for consistency.  Appropriate correction is required.
Claims 24-25 are objected to because of the following informalities:  in lines 1-2 of each claim, “applying a pretreatment potential” should read “the applying the pretreatment potential” for consistency, and “a duration” should read “the duration” for consistency.  Appropriate correction is required.
Claims 27 and 29 are objected to because of the following informalities:  in line 1 of each claim, “a pH” should read “the pH” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the presence" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 14-32 are rejected as dependent thereon.
Claim 13 recites the limitation “potentially comprising the narcotic” in line 6 of the claim. The term “potentially” makes it unclear if the narcotic is required by the claim. Claims 14-32 are rejected as dependent thereon.
Claim 15 recites the limitations “the measurement” in lines 8 and 9 of the claim. It is unclear whether these recitations of “the measurement” in claim 15 are the same as or different from the previously recited “the measurement” in line 10 of claim 13. If they are different, then Examiner suggests amending claim 15 to recite “the first measurement” in line 8 and “the second measurement” in line 9 to be consistent with the previously recited “measuring a first voltammetric response” and “measuring a second voltammetric response” in lines 7-9 of claim 15. Claims 16 and 30-32 are rejected as dependent thereon.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more. Claim 13 recites determining a voltage at which, in absence of the interferent, a voltammetric signal of the narcotic can be detected, and determining whether the narcotic is present in the mixture by analyzing whether the voltammetric signal of the narcotic, resolved from a voltammetric signal of the interferent, can be detected in the measured voltammetric response.
The limitations of determining a voltage at which, in absence of the interferent, a voltammetric signal of the narcotic can be detected, and determining whether the narcotic is present in the mixture by analyzing whether the voltammetric signal of the narcotic, resolved from a voltammetric signal of the interferent, can be detected in the measured voltammetric response, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind. Nothing in the claim precludes the step from practically being performed in the mind. The “determining” and “analyzing” language in the context of the claim encompasses the user mentally determining the voltage and whether the narcotic is present, and mentally analyzing the voltammetric signal. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. Additionally, the claim describes a correlation or relationship between the presence of the narcotic and the voltammetric signal. These types of correlations are a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of contacting an electrode with the mixture comprising the at least one interferent and potentially comprising the narcotic, applying a pretreatment potential to the electrode for a duration of at least 5 seconds, the pretreatment potential measuring from     -0.4 V to -2 V versus Ag/AgCl, and measuring a voltammetric response of the mixture, the measurement comprising at least the determined voltage. The electrode, pretreatment potential, and measuring of the voltammetric response are recited at a high-level of generality such that they amount to no more than mere data gathering steps linked to the judicial exception. Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not imposed any meaningful limits on practicing the abstract ideas as they are insignificant extra-solution activity. MPEP § 2106.05(g). Once it is determined whether or not the narcotic is present in the mixture, there are no additional steps, so the abstract idea and law of nature have not been integrated into a particular practical application. The claim is directed to an abstract idea and a law of nature.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of contacting an electrode with the mixture comprising the at least one interferent and potentially comprising the narcotic, applying a pretreatment potential to the electrode for a duration of at least 5 seconds, the pretreatment potential measuring from -0.4 V to -2 V versus Ag/AgCl, and measuring a voltammetric response of the mixture, the measurement comprising at least the determined voltage, amount to no more than mere data gathering steps required to use the judicial exception. Mere data gathering steps and insignificant extra-solution activity linked to the judicial exception cannot provide an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). See MPEP § 2106.05(g). For example: Mats de Jong et al., Electrochemical fingerprint of street samples for fast on-site screening of cocaine in seized drug powders, Chemical Science, Vol. 7, pp. 2364-2370 (2016) teaches contacting electrodes with cocaine and its cutting agents (Fig. 1, pg. 2365, left column, first paragraph, Introduction, pg. 2368, left column, second paragraph, Voltammetry of powder street samples), performing a conditioning step of the carbon electrode at 0 V vs. Ag/AgCl for 5 seconds (pg. 2367, right column, last paragraph, Voltammetry of powder street samples, pg. 2368, right column, fourth paragraph, Experimental reagents and materials, pg. 2369, left column, fifth paragraph, Square-wave voltammetry), and detecting the cocaine peak which is isolated from the cutting agents in the voltammograms (Fig. 5, pg. 2368, left column, first paragraph, Voltammetry of powder street samples); Zhang et al., Simultaneous detection of hydroquinone and catechol on electrochemical-activated glassy carbon electrode by simple anodic and cathodic polarization, Journal of Solid State Electrochemistry, Vol. 21, pp. 735-745 (2017) teaches detection of an analyte by cyclic voltammetry using activated glassy carbon electrodes (abstract), and pre-treating the carbon electrode by cathodizing at -1.0 V for 15 minutes (pg. 737, left column, second paragraph, Results and discussion: results of characterization); Asturias-Arribas et al, Sensitive and selective cocaine electrochemical detection using disposable sensors, Analytica Chimica Acta, Vol. 834, pp. 30-36 (2014) teaches voltammetric determination of cocaine in presence of interferences that could be found in street samples using an electrode (abstract). The claim does not invoke any of the considerations that courts have identified as provided significantly more than an exception. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is not patent eligible.
Claims 14-32 are rejected under 35 U.S.C. 101 as dependent thereon and also do not include additional elements that are sufficient to amount to significantly more or integrate the exception into a practical application. Appropriate correction is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 18-21, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mats de Jong et al., Electrochemical fingerprint of street samples for fast on-site screening of cocaine in seized drug powders, Chemical Science, Vol. 7, pp. 2364-2370 (2016) (hereinafter “de Jong”) (provided in Applicant’s IDS filed on April 14, 2020) and further in view of Zhang et al., Simultaneous detection of hydroquinone and catechol on electrochemical-activated glassy carbon electrode by simple anodic and cathodic polarization, Journal of Solid State Electrochemistry, Vol. 21, pp. 735-745 (2017) (hereinafter “Zhang”).
Regarding claim 13, de Jong teaches a method for determining the presence of a narcotic in a mixture comprising at least one interferent (identification of cocaine and its cutting agents in street samples, abstract, pg. 2368, left column, second paragraph, Voltammetry of powder street samples), the method comprising:
a. determining a voltage at which, in absence of the interferent, a voltammetric signal of the narcotic can be detected (voltammogram of pure cocaine in solution shows that the characteristic oxidation potential of cocaine is at 1.04 V, Fig. 2, pg. 2365, left column, third paragraph, Voltammetry of pure compounds in solution);
b. contacting an electrode with the mixture comprising the at least one interferent and potentially comprising the narcotic (contacting electrodes with cocaine and its cutting agents, Fig. 1, pg. 2365, left column, first paragraph, Introduction, pg. 2368, left column, second paragraph, Voltammetry of powder street samples).
De Jong teaches c. applying a pretreatment potential to the electrode for a duration of at least 5 seconds (a conditioning step of the carbon electrode was performed at 0 V vs. Ag/AgCl for 5 seconds, pg. 2367, right column, last paragraph, Voltammetry of powder street samples, pg. 2368, right column, fourth paragraph, Experimental reagents and materials, pg. 2369, left column, fifth paragraph, Square-wave voltammetry). De Jong teaches the conditioning potential of 0 V vs. Ag/AgCl, and therefore fails to teach the pretreatment potential measuring from -0.4 V to -2 V versus Ag/AgCl.
Zhang teaches a method of detecting analytes by cyclic voltammetry using activated glassy carbon electrode (abstract). Zhang teaches pre-treating the carbon electrode by cathodizing at -1.0 V for 15 minutes (pg. 737, left column, second paragraph, Results and discussion: results of characterization). Zhang teaches that this pretreatment produced larger void space in the interior of the activated electrode to accommodate adsorbents of larger sizes (pg. 737, left column, second paragraph, Results and discussion: results of characterization), and enhances detection sensitivity (pg. 741, left column, second paragraph, Cyclic voltammetry characteristics of HQ and CC).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the conditioning potential vs Ag/AgCl of de Jong to be -1.0 V for 15 minutes as taught by Zhang because it can produce larger void space in the interior of the activated electrode to accommodate adsorbents of larger sizes (Zhang, pg. 737, left column, second paragraph, Results and discussion: results of characterization), and enhances detection sensitivity (Zhang, pg. 741, left column, second paragraph, Cyclic voltammetry characteristics of HQ and CC).
Modified de Jong teaches d. measuring a voltammetric response of the mixture, the measurement comprising at least the determined voltage (voltammograms of the cocaine and cutting agents are recorded including the oxidation potential of cocaine, Fig. 5, pg. 2367, right column, last paragraph, pg. 2368, left column, first paragraph, Voltammetry of powder street samples); and
e. determining whether the narcotic is present in the mixture by analyzing whether the voltammetric signal of the narcotic, resolved from a voltammetric signal of the interferent, can be detected in the measured voltammetric response (the cocaine peak is well detectable and isolated from the cutting agents in the voltammograms, Fig. 5, pg. 2368, left column, first paragraph, Voltammetry of powder street samples).
Regarding claim 14, Modified de Jong teaches wherein step d is performed at a pH between 5.5 and 8.5 (the voltammetric responses are performed at pH 7, Fig. 5, pg. 2367, right column, last paragraph, Voltammetry of powder street samples).
Regarding claim 18, Modified de Jong teaches wherein the narcotic is cocaine (cocaine, pg. 2368, left column, first and second paragraphs, Voltammetry of powder street samples).
Regarding claim 19, Modified de Jong teaches wherein the interferent is a cutting agent (cutting agents, pg. 2368, left column, first and second paragraphs, Voltammetry of powder street samples).
Regarding claim 20, Modified de Jong teaches wherein measuring any voltammetric response comprises performing a square wave voltammetry (square-wave voltammograms were recorded, Fig. 5, pg. 2367, right column, last paragraph, pg. 2368, left column, second paragraph, Voltammetry of powder street samples, pg. 2369, left column, fifth paragraph, Square-wave voltammetry).
Regarding claim 21, Modified de Jong teaches wherein measuring any voltammetric response comprises sweeping a potential across a potential range in a first direction (square-wave voltammetry was performed by a scan from -0.1 V to 1.5 V, pg. 2369, left column, fifth paragraph, Square-wave voltammetry).
Regarding claim 24, Modified de Jong teaches wherein step c comprises applying a pretreatment potential to the electrode for a duration of at least 60 seconds (the electrode is pretreated at -1.0 V for 15 minutes, Zhang, pg. 737, left column, second paragraph, Results and discussion: results of characterization, see modification supra).
Regarding claim 25, Modified de Jong teaches wherein step c comprises applying a pretreatment potential to the electrode for a duration of at least 200 seconds (the electrode is pretreated at -1.0 V for 15 minutes, Zhang, pg. 737, left column, second paragraph, Results and discussion: results of characterization, see modification supra).
Regarding claim 26, Modified de Jong teaches wherein the pretreatment potential applied in step c measures from -0.5V to -1.2V (the electrode is pretreated at -1.0 V for 15 minutes, Zhang, pg. 737, left column, second paragraph, Results and discussion: results of characterization, see modification supra).
Regarding claim 27, Modified de Jong teaches wherein step d is performed at a pH between 6 and 8 (the voltammetric responses are performed at pH 7, Fig. 5, pg. 2367, right column, last paragraph, Voltammetry of powder street samples).
Claims 15-16 and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over de Jong in view of Zhang as applied to claim 13 above, and further in view of Asturias-Arribas et al, Sensitive and selective cocaine electrochemical detection using disposable sensors, Analytica Chimica Acta, Vol. 834, pp. 30-36 (2014) (hereinafter “Asturias-Arribas-1”).
Regarding claims 15-16 and 30-32, Modified de Jong teaches wherein step a comprises a1) determining a first voltage at which, in absence of the interferent, a voltammetric signal of the narcotic at a first pH can be detected (voltammogram of pure cocaine in solution in phosphate buffer at pH 7 shows that the characteristic oxidation potential of cocaine is at 1.04 V, Fig. 2, pg. 2365, left column, third paragraph, Voltammetry of pure compounds in solution);
step d comprises d1) measuring a first voltammetric response of the mixture at the first pH, the measurement comprising at least the first voltage (voltammograms of the cocaine and cutting agents in phosphate buffer at pH 7 are recorded including the oxidation potential of cocaine, Fig. 5, pg. 2367, right column, last paragraph, pg. 2368, left column, first paragraph, Voltammetry of powder street samples); and
step e comprises determining whether the narcotic is present in the mixture by analyzing whether the voltammetric signal of the narcotic, resolved from a voltammetric signal of the interferent, can be detected in at least one of the first and second voltammetric responses (the cocaine peak is well detectable and isolated from the cutting agents in the voltammograms at pH 7, Fig. 5, pg. 2368, left column, first paragraph, Voltammetry of powder street samples); and
wherein the first pH is from 5.5 to 8.5, and wherein the first pH is from 6 to 8 (pH 7, Figs. 2 & 5).
Modified de Jong fails to teach wherein step a comprises a2) determining a second voltage at which, in absence of the interferent, a voltammetric signal of the narcotic at a second pH can be detected, the second pH differing from the first pH by at least 1; step d comprises d2) measuring a second voltammetric response of the mixture at the second pH, the measurement comprising at least the second voltage, of instant claim 15, wherein the second pH is from 10 to 14, of instant claim 16, wherein in step a the second pH differs from the first pH by at least 3, of instant claim 30, and wherein the second pH is from 11 to 13, of instant claim 32.
Asturias-Arribas-1 teaches the voltammetric determination of cocaine in presence of interferences that could be found in street samples (abstract). Asturias-Arribas-1 teaches that a phosphate buffer is adjusted to the desired pH value to be used as a supporting electrolyte (pg. 31, left column, seventh paragraph, 2.1. Reagents). Asturias-Arribas-1 teaches that the optimum pH value for the phosphate buffer is 10 because it increases the oxidation signal of cocaine (pg. 32, left column, first paragraph, 3.1. Optimization of the pH of the supporting electrolyte). Asturias-Arribas-1 teaches that square-wave voltammograms of a cocaine solution in supporting electrolyte pH 10 were recorded using carbon electrodes, and a well-defined oxidation peak of cocaine is recorded (pg. 32, left column, third paragraph, 3.2. Influence of the nature of the screen-printed working electrode in the voltammetric behavior of cocaine).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified de Jong to also include measurements at pH 10 as taught by Asturias-Arribas-1 because it increases the oxidation signal of cocaine and produces a well-defined oxidation peak of cocaine (Asturias-Arribas-1, pg. 32, left column, first paragraph, 3.1. Optimization of the pH of the supporting electrolyte, pg. 32, left column, third paragraph, 3.2. Influence of the nature of the screen-printed working electrode in the voltammetric behavior of cocaine). Thus, Modified de Jong teaches a2) determining a second voltage at which, in absence of the interferent, a voltammetric signal of cocaine at pH 10 can be detected, pH 10 differing from pH 7 by 3 (voltammogram of pure cocaine in solution in phosphate buffer at pH 10 determines the characteristic oxidation potential of cocaine, de Jong, Fig. 2, pg. 2365, left column, third paragraph, Voltammetry of pure compounds in solution, Asturias-Arribas-1, pg. 32, left column, third paragraph, 3.2. Influence of the nature of the screen-printed working electrode in the voltammetric behavior of cocaine, see modification supra); d2) measuring a second voltammetric response of the mixture at pH 10, the measurement comprising at least the second voltage (voltammograms of the cocaine and cutting agents in phosphate buffer at pH 10 are recorded including the oxidation potential of cocaine, de Jong, Fig. 5, pg. 2367, right column, last paragraph, pg. 2368, left column, first paragraph, Voltammetry of powder street samples, Asturias-Arribas-1, pg. 32, left column, third paragraph, 3.2. Influence of the nature of the screen-printed working electrode in the voltammetric behavior of cocaine, see modification supra); and wherein the second pH is from 10 to 14 (pH 10, Asturias-Arribas-1, pg. 32, left column, third paragraph, 3.2. Influence of the nature of the screen-printed working electrode in the voltammetric behavior of cocaine, see modification supra).
Although Modified de Jong does not teach a pH between 11 and 13, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the pH disclosed by Modified de Jong serves the purpose of increasing the oxidation signal of cocaine and producing a well-defined oxidation peak of cocaine (Asturias-Arribas-1, pg. 32, left column, first paragraph, 3.1. Optimization of the pH of the supporting electrolyte, pg. 32, left column, third paragraph, 3.2. Influence of the nature of the screen-printed working electrode in the voltammetric behavior of cocaine). Thus, it is obvious perform step d at a pH of 11 because such pH, although not explicitly disclosed by Modified de Jong, would serve the same purpose and provide the same properties as the pH of 10 that is disclosed by Modified de Jong.
Regarding claims 28-29, Modified de Jong teaches wherein step d is performed at a pH of 7 (voltammograms of the cocaine and cutting agents in phosphate buffer at pH 7 are recorded including the oxidation potential of cocaine, Fig. 5, pg. 2367, right column, last paragraph, pg. 2368, left column, first paragraph, Voltammetry of powder street samples). Modified de Jong fails to teach wherein step d is performed at a pH between 10 and 14, of instant claim 28, and wherein step d is performed at a pH between 11 and 13, of instant claim 29.
Asturias-Arribas-1 teaches the voltammetric determination of cocaine in presence of interferences that could be found in street samples (abstract). Asturias-Arribas-1 teaches that a phosphate buffer is adjusted to the desired pH value to be used as a supporting electrolyte (pg. 31, left column, seventh paragraph, 2.1. Reagents). Asturias-Arribas-1 teaches that the optimum pH value for the phosphate buffer is 10 because it increases the oxidation signal of cocaine (pg. 32, left column, first paragraph, 3.1. Optimization of the pH of the supporting electrolyte). Asturias-Arribas-1 teaches that square-wave voltammograms of a cocaine solution in supporting electrolyte pH 10 were recorded using carbon electrodes, and a well-defined oxidation peak of cocaine is recorded (pg. 32, left column, third paragraph, 3.2. Influence of the nature of the screen-printed working electrode in the voltammetric behavior of cocaine).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified de Jong to perform step d at pH 10 as taught by Asturias-Arribas-1 because it increases the oxidation signal of cocaine and produces a well-defined oxidation peak of cocaine (Asturias-Arribas-1, pg. 32, left column, first paragraph, 3.1. Optimization of the pH of the supporting electrolyte, pg. 32, left column, third paragraph, 3.2. Influence of the nature of the screen-printed working electrode in the voltammetric behavior of cocaine). Although Modified de Jong does not teach a pH between 11 and 13, it has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP § 2144.05(I). In the instant case, the pH disclosed by Modified de Jong serves the purpose of increasing the oxidation signal of cocaine and producing a well-defined oxidation peak of cocaine (Asturias-Arribas-1, pg. 32, left column, first paragraph, 3.1. Optimization of the pH of the supporting electrolyte, pg. 32, left column, third paragraph, 3.2. Influence of the nature of the screen-printed working electrode in the voltammetric behavior of cocaine). Thus, it is obvious perform step d at a pH of 11 because such pH, although not explicitly disclosed by Modified de Jong, would serve the same purpose and provide the same properties as the pH of 10 that is disclosed by Modified de Jong.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over de Jong in view of Zhang as applied to claim 13 above, and further in view of Xu et al., Sensitive determination of dopamine on poly(aminobenzoic acid) modified electrode and the application toward an experimental Parkinsonian animal model, Talanta, Vol. 55, Issue 2, pp. 329-336 (2001) (hereinafter “Xu”).
Regarding claim 17, Modified de Jong teaches the bare carbon screen-printed electrode (Fig. 5, pg. 2368, left column, second paragraph, Voltammetry of powder street samples). Modified de Jong fails to teach wherein the electrode is coated with a poly(aminobenzoic acid) or poly(phenylenediamine) film.
Xu teaches analyzing an analyte using an electrochemically modified glassy carbon electrode (abstract). Xu teaches that the electrochemically modified glassy carbon electrode is a poly(para-aminobenzoic acid) (P-pABA) electrochemically modified glassy carbon electrode (abstract). Xu teaches that oxidation and reduction peaks are much higher and sharper on the P-pABA modified electrode than on the bare electrode, and the current response was enhanced on the P-pABA modified electrode than on the bare electrode (pg. 332, right column, second paragraph, 3.2. Electrocatalytic oxidation of dopamine on P-pABA modified electrode).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the carbon electrode of Modified de Jong to be modified with P-pABA as taught by Xu because the peaks would be higher and sharper, and the current response would be enhanced (Xu, pg. 332, right column, second paragraph, 3.2. Electrocatalytic oxidation of dopamine on P-pABA modified electrode).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over de Jong in view of Zhang as applied to claim 21 above, and further in view of Cao et al., Effects of Surface Pretreatment of Glassy Carbon on the Electrochemical Behavior of V(IV)/V(V) Redox Reaction, Journal of the Electrochemical Society, Vol. 163, Issue 7, pp. A1164-A1174 (2016) (hereinafter “Cao”).
Regarding claim 22, Modified de Jong teaches wherein measuring any voltammetric response comprises sweeping a potential across a potential range in a first direction (square-wave voltammetry was performed by a scan from -0.1 V to 1.5 V, pg. 2369, left column, fifth paragraph, Square-wave voltammetry). Modified de Jong teaches performing a conditioning step before performing the scan from -0.1 V to 1.5 V (pg. 2369, left column, fifth paragraph, Square-wave voltammetry). Modified de Jong fails to teach wherein, prior to measuring any voltammetric response, the potential is swept across the potential range in an opposite second direction.
Cao teaches performing cyclic voltammetry scans on glassy carbon electrodes (abstract). Cao teaches that the surface of the electrodes are pretreated by first scanning the electrode to a potential in one direction, and then scanning in a reverse direction before electrochemical measurements (pg. A1166, left column, first paragraph, Experimental: Surface treatment, pg. A1166, right column, second paragraph, Results and Discussion: Effects of electrochemical treatment on glassy carbon plate electrodes). Cao teaches that the pretreatment increases the surface area of the electrodes and enhances the current densities (pg. A1168, left column, first paragraph, pg. A1169, right column, first paragraph, Results and Discussion: Effects of electrochemical treatment on glassy carbon plate electrodes, pg. A1170, left column, second and third paragraphs, right column, first paragraph, Results and Discussion: Effects of electrochemical treatment on glassy carbon electrodes).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Modified de Jong to include scanning in a reverse direction before electrochemical measurements as taught by Cao because the pretreatment increases the surface area of the electrodes and enhances the current densities (Cao, pg. A1168, left column, first paragraph, pg. A1169, right column, first paragraph, Results and Discussion: Effects of electrochemical treatment on glassy carbon plate electrodes, pg. A1170, left column, second and third paragraphs, right column, first paragraph, Results and Discussion: Effects of electrochemical treatment on glassy carbon electrodes).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over de Jong in view of Zhang as applied to claim 13 above, and further in view of Asturias-Arribas et al., CYP450 biosensors based on screen-printed carbon electrodes for the determination of cocaine, Analytica Chimica Acta, Vol. 685, Issue 1, pp. 15-20 (2011) (hereinafter “Asturias-Arribas-2”).
Regarding claim 23, Modified de Jong teaches that the cocaine peak is well detectable and isolated from the cutting agents in the voltammograms (Fig. 5, pg. 2368, left column, first paragraph, Voltammetry of powder street samples). Modified de Jong fails to teach wherein determining the presence of the narcotic comprises quantifying a concentration of the narcotic.
Asturias-Arribas-2 teaches an electrochemical method for the determination of cocaine (abstract). Asturias-Arribas-2 teaches that cocaine concentration in a solution can be related to the chronoamperometric current registered (Fig. 5, pg. 15, right column, first paragraph, 1. Introduction), and that the concentration of cocaine in a running street sample was determined (pg. 19, right column, third paragraph, 4.4. Application in cocaine street samples).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the detection of Modified de Jong to include determining the concentration of cocaine as taught by Asturias-Arribas-2 because cocaine concentration in a solution can be related to the chronoamperometric current registered (Asturias-Arribas-2, Fig. 5, pg. 15, right column, first paragraph, 1. Introduction).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abedul et al., Voltammetric Determination of Cocaine in Confiscated Samples, Electroanalysis, Vol. 3, pp. 409-412 (1991): determination of cocaine using a carbon electrode (abstract).
Asturias-Arribas et al., Electrochemical determination of cocaine using screen-printed cytochrome P450 2B4 based biosensors, Talanta, Vol. 105, pp. 131-134 (2013) (hereinafter “Asturias-Arribas-3”): voltammetric measurements were performed, and chronoamperometric measurements were carried out (abstract).
Freitas et al., A portable electrochemical method for cocaine quantification and rapid screening of common adulterants in seized samples, Sensors and Actuators B: Chemical, Vol. 243, pp. 557-565 (2017): square-wave voltammetric detection for the determination of cocaine and screening of the most common adulterants in seized cocaine samples (abstract).
Pavlova et al., Studying electrode mechanism and analytical determination of cocaine and its metabolites at the mercury electrode using square-wave voltammetry, Analytica Chimica Acta, Vol. 512, Issue 1, pp. 49-56 (2004): a voltammetric method for determination of cocaine using an electrode (abstract).
Komorski-Lovríc et al., Voltammetric Determination of Cocaine Microparticles, Electroanalysis, Vol. 11, No. 2, pp. 120-123 (1999): a square-wave voltammetric method for the qualitative detection of cocaine powder traces (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                         

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699